United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-50491
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RITA BECERRA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:94-CR-79-1-SS
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Rita Becerra, federal prisoner # 25886-077, appeals from the

denial of her petition for a writ of error coram nobis.        She

challenges her 1994 conviction and sentence for conspiracy to

possess with intent to distribute methamphetamine, arguing that

she was erroneously sentenced based on possession of d-

methamphetamine, that her guilty plea was involuntary, that her

sentence violated both Apprendi v. New Jersey, 530 U.S. 466

(2000), and Blakely v. Washington, 124 S. Ct. 2531 (2004), and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50491
                                 -2-

that the rule of lenity requires that the drug of conviction be

deemed l-methamphetamine.   She has also moved for a stay of the

appeal pending the Supreme Court’s clarification of Blakely.

     Becerra is still incarcerated; therefore, she is not

entitled to petition the court for a writ of error coram nobis.

See United States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004).

Furthermore, Becerra cannot avail herself of the remedy of coram

nobis because she has not shown that sound reasons exist for her

failure to raise her claims earlier, and her “regurgitation” of

claims substantially similar to those raised in her 28 U.S.C. §

2255 motion is insufficient to meet the exacting standard for

relief.   See id. at 535.

     Becerra’s citation to Blakely is unavailing in regard to

both her appeal and her request for a stay; this court has held

that Blakely did not render the federal Sentencing Guidelines

unconstitutional.   United States v. Pineiro, 377 F.3d 464, 473

(5th Cir. 2004), petition for cert. filed (U.S. Jul. 14, 2004)

(No. 04-5263); cf. Wicker v. McCotter, 798 F.2d 155, 157-58

(5th Cir. 1986).

     The appeal is frivolous, and it is dismissed.   See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

Further frivolous filings will subject Becerra to sanctions.

     APPEAL DISMISSED; MOTION FOR STAY DENIED; SANCTION WARNING

ISSUED.